USCA11 Case: 20-13795    Date Filed: 07/12/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13795
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:10-cr-00332-VMC-EAJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

AHMAD MCCASLIN,
a.k.a. Sean,
a.k.a. Buddy,
a.k.a. Squirrel,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 12, 2021)

Before LAGOA, BRASHER, and ED CARNES, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13795      Date Filed: 07/12/2021   Page: 2 of 4



      Ahmad McCaslin, acting pro se, appeals the district court’s denial of his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

      McCaslin moved for compassionate release in August 2020. His pro se

motion was on a form that included a checklist of empty boxes next to potentially

applicable “extraordinary and compelling reasons,” which corresponded with the

reasons listed in U.S.S.G. § 1B1.13 n.1. McCaslin checked none of those boxes.

Instead, he argued that he should receive compassionate release because his

underlying health condition of hypertension exposed him to an increased risk of

severe illness if he contracted COVID-19. The district court denied his motion

because it found that he had not exhausted his administrative remedies as required

by the statute.

      One day after the court issued that order, McCaslin filed what he labeled as a

“Notice of Administrative Remedy for Compassionate Release.” The filing

included emails that he claimed showed he had requested the prison warden grant

him compassionate release. The district court construed the filing as a motion for

reconsideration and ruled that the emails still did not show exhaustion because they

did not show a request for compassionate release. The court also ruled in the

alternative that even if McCaslin had exhausted his administrative remedies, he

had not shown extraordinary and compelling reasons for compassionate release

under U.S.S.G. § 1B1.13 cmt. n.1.


                                         2
          USCA11 Case: 20-13795        Date Filed: 07/12/2021    Page: 3 of 4



      McCaslin’s initial brief contends only that he provided the district court with

enough information to show that he had exhausted his administrative remedies.

The government responds that the district court’s order should be affirmed because

McCaslin has abandoned any challenge to the court’s alternative ruling on the

merits, but that in any event the alternative ruling was correct.

      We review only for an abuse of discretion the district court’s denial of

McCaslin’s motion for reconsideration. United States v. Llewlyn, 879 F.3d 1291,

1294 (11th Cir. 2018). But we review de novo “determinations about a

defendant’s eligibility for a § 3582(c) sentence reduction.” United States v.

Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021).

      We will assume that McCaslin exhausted his administrative remedies and

did not abandon his challenge to the district court’s alternative ruling, because it

doesn’t matter; the court did not err in ruling that he was ineligible for

compassionate release. The court reasoned that McCaslin had not shown

extraordinary and compelling reasons for compassionate release because he had

not alleged or shown that his circumstances fall within any of the circumstances

listed in U.S.S.G. § 1B1.13 cmt. n.1. That was correct. We have held that

§ 1B1.13’s first application note lists the exhaustive set of “extraordinary and

compelling” circumstances allowing for compassionate release. See Bryant, 996

F.3d at 1263. “Because [McCaslin’s] motion does not fall within any of the


                                           3
          USCA11 Case: 20-13795       Date Filed: 07/12/2021   Page: 4 of 4



reasons that [§] 1B1.13 identifies as ‘extraordinary and compelling,’ the district

court correctly denied his motion for a reduction of his sentence.” Id. at 1265; see

also United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021) (affirming the

district court's conclusion that the prisoner’s hypertension and other medical

conditions were not an “extraordinary and compelling” reason for granting

compassionate release).

      AFFIRMED.




                                          4